DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  in line 12 “the unlocked state” should be -- the locked state --.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lockout device” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In this case, the lockout device prevents movement between the locked and unlocked state at a certain RPM or unless a brake is engaged.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the wheel.” There is no antecedent basis for this feature. It is unclear if this refers to the flywheel or a distinct wheel of the bicycle.
Claim 20 recites “a lockout device.” While it is clear that some type of locking out functionality is claimed, it is unclear precisely what function this is intended to encompass. Could any safety brake or electric motor be the lockout device, or would locking out of the clutch be necessary? Furthermore, does the lockout device need to be limited by speed or the engaged brake as disclosed or is this exemplary additional functionality not intended to be limiting on the lockout device?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (GB 2169363) in view of Man et al. (DE 102014224366; hereinafter “Man”), as evidenced by Emura et al. (US 2017/0246904; hereinafter “Emura”).

Claim 1
Fletcher discloses a pedaled drivetrain, the drivetrain comprising:
a drive mechanism (3);
a flywheel (1) having a rotational axis;
a freewheel hub (4) connecting the drive mechanism (3) to the flywheel (1) and configured to transmit torque from the drive mechanism to the flywheel in a first rotational direction around the rotational axis (it is well understood that a freewheel overruns in one direction);
a locking mechanism (5, 10) having a locked state (with member 10 moved to the left in either of FGIS. 1 or 6) and an unlocked state (FIG. 1 or 6), the locked state configured to transmit torque from the drive mechanism (3) to the wheel (1) in at least a second rotational direction around the rotational axis (since engagement of the locking mechanism/two-way clutch transmits torque in both directions).
Fletcher discloses a shift fork (14) for moving the locking mechanism between the locked state and the unlocked state, however in Fletcher this fork is not moved by an electric motor. On the other hand, Man discloses that a shift fork (20) may be moved between states using an electric motor (12) that is in communication with the locking mechanism via the shift fork. Emura discloses a bicycle includes both a one-way clutch (32) and clutches for various gears that are actuated using a motor (62) (see paragraphs [0116]-[0117]) which allows for wireless control of the transmission based on user inputs (see paragraphs [0080]-[0081]). Thus, Emura provides evidence that using a motor for shifting of a clutch in a bicycle is feasible and known. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fletcher so that the shift fork were moved using an electric motor as in Man in order to increase the ability to control the bicycle, for example by automating control of the two-way clutch based upon conditions of the bicycle such as speed and user input and/or for allowing the option to wirelessly control the shifting of the clutch. 

Claim 2
Fletcher as modified to include the motor discloses wherein the electric motor (Man, 12; added to Fletcher to move fork 14) is urges a pushrod (Fletcher, 14) in an axial direction parallel to the axis of rotation.

Claim(s) 5-10 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Man and further in view of Emura.

Claim 5
Fletcher does not disclose a computing device in communication with the electric motor, wherein the computing device is configured to send an input signal to the electric motor to cause the electric motor to move the locking mechanism.
However, Emura discloses a computing device (16) in communication with the electric motor (62), wherein the computing device (16) is configured to send an input signal to the electric motor (62) to cause the electric motor (62) to move (see paragraphs [0027], [0028], [0035], [0116], and [0117]; see also paragraphs [0156]-[0158] better describing the control and signals in greater detail related to another embodiment). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fletcher to include a wireless computing device as in Emura in order to wirelessly control the clutch of Fletcher based on the user input at the handlebars and/or based on conditions of the bicycle.

Claim 6
Fletcher as modified discloses wherein the computing device is in wireless communication with the electric motor (see Emura, FIG. 1 illustrating no wires extending to the transmission, and paragraphs [0027], [0028], [0035], [0116], and [0117]; see also paragraphs [0156]-[0158] better describing the control and signals in greater detail related to another embodiment.

Claim 7
Fletcher discloses a cycling system, the system comprising: 
a frame (any stationary components of bicycle for example 2 and/or 25); 
a drivetrain (e.g., 3, 1, 4) supported by the frame, the drivetrain including:
a drive mechanism (3) configured to receive an input torque from a user;
a flywheel (1);
a freewheel hub (4) connecting the drive mechanism (3) to the flywheel (1) and configured to transmit the input torque from the drive mechanism to the wheel in a first rotational direction of the wheel only (it is well understood that a freewheel overruns in one direction);
a locking mechanism (5, 10) connected to the drive mechanism (3) and the wheel (1), the locking mechanism (5, 10) having a locked state (with member 10 moved to the left in either of FGIS. 1 or 6) and an unlocked state (FIG. 1 or 6), the locked state configured to transmit the input torque to the flywheel (1) in the first rotation direction and a second rotational direction of the wheel, the second rotational direction being opposite the first rotational direction (since engagement of the locking mechanism/two-way clutch transmits torque in both directions).
Fletcher discloses a manually moving shift fork (14) for moving the locking mechanism between the locked state and the unlocked state but does not disclose a computing device in data communication with the locking mechanism, the computing device being configured to send a command to activate the locking mechanism.
However, Man discloses that a shift fork (20) may be moved between states using an electric motor (12) that is in communication with the locking mechanism via the shift fork. Emura discloses a bicycle includes both a one-way clutch (32) and clutches for various gears that are actuated using a motor (62) and a computing device (16) in communication with the motor (62), wherein the computing device (16) is configured to send a command to the electric motor (62) to cause the electric motor (62) to move activating the locking mechanism (see paragraphs [0027], [0028], [0035], [0116], and [0117]; see also paragraphs [0156]-[0158] better describing the control and signals in greater detail related to another embodiment). This allows for wireless control of the transmission based on user inputs (see paragraphs [0080]-[0081]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fletcher so that the shift fork were moved using an electric motor as in Man in order to increase the ability to control the bicycle and to include a computing device as in Emura to control that motor in order to automate control of the two-way clutch based upon conditions of the bicycle such as speed and user input and/or for allowing the option to wirelessly control the shifting of the clutch. 
Fletcher arguably inherently includes handlebars supported by the frame, however this is not illustrated or described.  On the other hand, Emura discloses handlebars (B1) supported by the frame (B3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fletcher to include handlebars to steer the bicycle and/or to support the user’s upper body. 

Claim 8
Fletcher as modified discloses the computing device (Emura, 16) including a controller (Emura, 16) configured to control a position of the locking mechanism (Fletcher, 5, 10).

Claim 9
Fletcher does not disclose wherein the controller is located on the handlebars. However, Emura discloses the controller (16) is on the handlebars (B1) (see Emura, FIG. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fletcher further to place the controller on the handlebars as in Emura so that the controller was adjacent the brake levers to wire these members directly to the controller and/or to provide short wires for interconnecting these components.

Claim 10
Fletcher as modified discloses wherein the locking mechanism (Fletcher, 5, 10) includes an electric motor (Man, 12) connected to the computing device (Emura, 16) to move the locking mechanism (Fletcher, 5, 10) from the locked state to the unlocked state.

Claim 16
Fletcher does not disclose a safety brake as claimed. However, Emura discloses the computing device (Emura, 16) in data communication with a safety brake (Emura, B41 or B42) configured to brake the wheel or drivetrain (see e.g., FIG. 1 or paragraph [0077] and [0080]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fletcher in order to have a brake that is also in combination with the computing device to both provide a braking functionality for the user and to use the signal of braking within the controls for the clutch to increase uses.

Claim 17
Fletcher discloses an exercise device comprising: 
a frame (any stationary components of bicycle for example 2 and/or 25); 
a drivetrain (e.g., 3, 1, 4) supported by the frame, the drivetrain including:
a flywheel (1);
a drive mechanism (3) configured to receive an input torque from a user and connected to the flywheel (1);
a hub (4, 5, 10) operable in an unlocked state (when clutch 5, 10 is disengaged) and a locked state (when clutch 5, 10 is engaged), wherein in the unlocked state, a first torque applied in a first direction by the user is transferred to the flywheel and a second torque applied in a second direction by the user is not transferred to the flywheel (it is well understood that a freewheel overruns in one direction so if the clutch were disengaged only one direction would transfer), and wherein in the locked state (when the clutch 5, 10 is engaged) the first torque and the second torque are transferred to the flywheel;
a locking mechanism (14 and structure that moves 14) connected to the drive mechanism and the wheel, the locking mechanism being configured to move the hub (4, 5, 10) between the unlocked and locked state.
Fletcher discloses a manually moving shift fork (14) for moving the locking mechanism between the locked state and the unlocked state but does not disclose a computing device in data communication with the locking mechanism, the computing device being configured to send a command to activate the locking mechanism.
However, Man discloses that a shift fork (20) may be moved between states using an electric motor (12) that is in communication with the locking mechanism via the shift fork. Emura discloses a bicycle includes both a one-way clutch (32) and clutches for various gears that are actuated using a motor (62) and a computing device (16) in communication with the motor (62), wherein the computing device (16) is configured to send a command to the electric motor (62) to cause the electric motor (62) to move activating the locking mechanism (see paragraphs [0027], [0028], [0035], [0116], and [0117]; see also paragraphs [0156]-[0158] better describing the control and signals in greater detail related to another embodiment). This allows for wireless control of the transmission based on user inputs (see paragraphs [0080]-[0081]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fletcher so that the shift fork were moved using an electric motor as in Man in order to increase the ability to control the bicycle and to include a computing device as in Emura to control that motor in order to automate control of the two-way clutch based upon conditions of the bicycle such as speed and user input and/or for allowing the option to wirelessly control the shifting of the clutch. 
Fletcher arguably inherently includes handlebars supported by the frame and pedals, however these are not illustrated or described.  On the other hand, Emura discloses handlebars (B1) supported by the frame (B3) and pedals (pedals on B71 and B72) (see FIG. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fletcher to include handlebars to steer the bicycle and/or to support the user’s upper body and pedals to input the torque from the user’s feet. 



Claim 18
Fletcher as modified discloses wherein the locking mechanism (electric motor 12 of Man added to Fletcher to move fork 14) includes an electric motor (Man, 12) to cause the locking mechanism (Fletcher, 14 and structure which moves 14) to move the hub between the unlocked state and the locked state.

Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Man and further in view of Emura and further in view of Yamamoto (US 2018/0057107).

Claim 15
Fletcher does not disclose the computing device in data communication with at least one sensor configured to measure rotation of the wheel. However, Yamamoto discloses that a rotation sensor (232) may detect the rotation rate of the hub driver (13) and outputs that signal (see paragraph [0141]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fletcher to include a sensor to measure the rotation rate/speed of the flywheel (Fletcher, 1; Yamamoto, 5 integral with 13) in order to provide better control of the bicycle based on the speed of the bicycle.

Claim 19
Fletcher does not disclose the computing device in data communication with one or more sensors on the drivetrain. However, Yamamoto discloses that a rotation sensor (232) may detect the rotation rate of the hub driver (13) and outputs that signal (see paragraph [0141]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fletcher to include a sensor to measure the rotation rate/speed of a component of the drivetrain (Yamamoto, 5) in order to provide better control of the bicycle based on the speed of the bicycle.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Man as evidenced by Emura as set forth in the rejection of claim 1, and further in view of Tronnberg et al. (US 2015/0107955; hereinafter “Tronnberg”).

Claim 4
Fletcher as modified does not necessarily disclose wherein the electric motor includes a linear motor because the motor of Man pivots so there is movement other than only linear in order to impart the linear movement onto the shift fork. However, Tronnberg discloses a number of embodiments for a linear motor 44 (see FIGS. 1 and 3 and paragraph [0016]). It would have been obvious to one having ordinary skill int eh art before the effective filing date of the claimed invention to have modified Fletcher so that the motor was a linear motor, imparting only linear movement since this is a simple substitution of one known motor clutch actuator for another to yield predictable results (see MPEP 2141) and in this case would eliminate the sliding frictional movement that must occur in Man due to the eccentric member.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to claim 3, the prior art does not disclose or render obvious a pedaled drivetrain comprising the combination of features as recited including “wherein the pushrod is extended into and out of the flywheel.” None of the clutches of the prior art extends through the flywheel and there is no reason apparent in the prior art for such a modification.
Claims 11-14 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With reference to claim 11, the prior art does not disclose or render obvious a pedaled drivetrain comprising the combination of features as recited including “wherein the computing device presents to a user a predetermined exercise routine.” The prior art applies to a typical moving bicycle and there is no reason apparent in the prior art why these specific motorized functions would be applied to an exercise bicycle.
If claim 20 were interpreted as meaning that the lockout device limits the movement from locked to unlocked either at a certain range of RPM or while the brake is engaged, this is not disclosed or rendered obvious by the prior art. As such, wherein the one or more sensors and the computing device are in data communication with a lockout device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0313385 discloses a one-way clutch and a motor actuator for other clutches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659